Exhibit 10.4 (c) RECORDING REQUESTED BY AND WHEN RECORDED, MAIL TO Name REDWOOD MORTGAGE P.O. BOX 5096 Address REDWOOD CITY, CA 94063-0096 Title Order No Escrow No. SPACE ABOVE THIS LINE FOR RECORDER’S USE Loan No.: DEED OF TRUST AND ASSIGNMENT OF RENTS BY THIS DEED OF TRUST, made this day of , , between , herein called Trustor, whose address is, and PLM LENDER SERVICES, INC., a California corporation, , herein called Trustee, and , herein called Beneficiary, Trustor grants, transfers, and assigns to Trustee, in trust, with power of sale, that property in the City of , County, California, described as: Trustor also assigns to Beneficiary all rents, issues and profits of said realty reserving the right to collect and use the same except during continuance of default hereunder and during continuance of such default authorizing Beneficiary to collect and enforce the same by any lawful means in the name of any party hereto. For the purpose of securing: (1) Payment of the indebtedness by one promissory note in the principal sum of $ of even date herewith, payable to Beneficiary, and any extensions or renewals thereof; (2) the payment of any money that may be advanced by the Beneficiary to Trustor, or his successors, with interest thereon, evidenced by additional notes (indicating they are so secured) or by endorsement on the original note, executed by Trustor or his successor; (3) performance of each agreement of Trustor incorporated by reference or contained herein. 1 On October 25, 1973, identical fictitious Deeds of Trust were recorded in the offices of the County Recorders of the Counties of the State of California, the first page thereof appearing in the book and at the page of the records of the respective County Recorder as follows: COUNTY BOOK PAGE COUNTY BOOK PAGE COUNTY BOOK PAGE Alameda 3540 89 Marin 2736 463 Santa Barbara 2486 1244 Alpine 18 753 Mariposa 143 717 Santa Clara 0623 713 Amador 250 243 Mendocino 942 242 Santa Cruz 2358 744 Butte 1870 678 Merced 1940 361 Shasta 1195 293 Calaveras 368 92 Modoc 225 668 Sierra 59 439 Colusa 409 347 Mono 160 215 Siskiyou 697 407 Contra Costa 7077 178 Monterey 877 243 Solano 1860 581 Del Norte 174 526 Napa 922 96 Sonoma 2810 975 El Dorado 1229 594 Nevada 665 303 Stanislaus 2587 332 Fresno 6227 411 Orange 10961 398 Sutter 817 182 Glenn 565 290 Placer 1528 440 Tehema 630 522 Humboldt 1213 31 Plumas 227 443 Trinity 161 393 Imperial 1355 801 Riverside 1973 139405 Tulare 3137 567 Inyo 205 660 Sacramento 731025 59 Tuolumne 396 309 Kern 4809 2351 San Benito 386 94 Ventura 4182 662 Kings 1018 394 San Bernardino 8294 877 Yolo 1081 335 Lake 743 552 San Francisco B820 585 Yuba 564 163 Lassen 271 367 San Joaquin 3813 6 San Diego File No. Los Angeles T8512 751 San Luis Obispo 1750 491 73- Madera 1176 234 San Mateo 6491 600 299568 The provisions contained in Section A, including paragraphs 1 through 5, and the provisions contained in Section B, including paragraphs 1 through 9 of said fictitious Deeds of Trust are incorporated herein as fully as though set forth at length and in full herein, except certain amendments to the fictitious Deed of Trust are set forth on an amendment attached hereto and incorporated herein. The undersigned Trustor requests that a copy of any notice of default and any notice of sale hereunder be mailed to Trustor at the address hereinabove set forth, being the address designed for the purpose of receiving such notice. The Note securing this Deed of Trust provides as follows: Borrower’s required repayment in full before scheduled date A.In the event of any sale or conveyance of any part of the real property described in the Deed of Trust securing this Note, then the Note Holder may demand payment in full of all amounts that I owe under this Note, as allowed by law. TRUSTOR: 2 AMENDMENT TO FICTITIOUS DEED OF TRUST RECORDED IN COUNTY AT BOOK , PAGE , AND ADDENDUM TO THAT CERTAIN DEED OF TRUST DATED , BETWEEN , TRUSTOR, PLM LENDER SERVICES, INC., A CALIFORNIA CORPORATION, TRUSTEE, AND , BENEFICIARY. Paragraph 5, Section A, is deleted and instead the following applies: 5)To pay immediately and without demand all sums so expended by Beneficiary or Trustee, with interest from date of expenditure at the rate provided for in the note securing the within Deed of Trust, and to pay for any statement provided for by law regarding the obligations secured hereby in the amount demanded by Beneficiary, not exceeding the maximum amount permitted by law at the time of the request therefore. The third paragraph of Paragraph 5, Section B, is deleted and instead the following applies: After deducting all costs, fees and expenses of Trustee and of this Trust, including cost of evidence of title in connection with sale, Trustee shall apply the proceeds of sale to payment of:all sums expended under the terms hereof, not then repaid, with accrued interest at the rate provided for in the note securing the within Deed of Trust; all other sums then secured hereby; and the reminder, if any, to the person legally entitled thereto. The following is added as Paragraph 10, Section B: 10)Nothing in this instrument shall be interpreted to confer rights or obligations which are prohibited by the California Business and Professions Code and Beneficiary and Trustee waives any right inconsistent herewith. TRUSTOR: 3
